Dear Marshal Camp:
This office is in receipt of your request for an opinion of the Attorney General if it is possible for an active bondsman to be given a commission and badge as an honorary Deputy City Marshal.
We find no law which would prohibit an active bondsman from receiving a commission and badge as an honorary Deputy City Marshal. Even without this honorary commission a bondsman has a limited power for arrest of his principal without a warrant under the bond agreement, and can use reasonable force in entering his principal's residence, if necessary, when he has legal authority to effectuate the arrest, has announced his identity and purpose, and has been wrongfully refused admittance. However, it should be recognized that neither as a bondsman nor honorary deputy is the bondsman considered a peace officer.
We would refrain from addressing any concern you may have regarding the ethics of the commission. An inquiry in regard to ethics for public employees and elected officials should be addressed to the Board of Ethics.
We hope this sufficiently answers your question.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR